Citation Nr: 1327667	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  09-31 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from December 1976 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and an August 2011 rating decision by the RO in Louisville, Kentucky.  Due to the location of the Veteran's residence, jurisdiction over the appeal resides with the RO in Waco, Texas.

In May 2012, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has hearing loss and tinnitus as a result of active service.  In addition to noise exposure from his duties in artillery units, he asserts that he suffered head trauma on two occasions and was exposed to chemicals at Camp Lejeune that have been linked to hearing loss.

The Veteran's DD Form 214 shows that he was assigned to an artillery unit.  Thus, in-service noise exposure is conceded.  His service treatment records also show that he suffered head trauma in March 1977 and August 1980.  

VA regulations provide that impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are found to be less than 94 percent.  See 38 C.F.R. § 3.385 (2012).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran was afforded a VA examination in November 2008.  Examination showed hearing loss in the right ear but not in the left ear, and the examiner opined that the hearing loss was not related to service as there were no significant threshold shifts during service and hearing was normal throughout service.

The Veteran submitted an August 2009 examination report completed by Dr. Webb, a private physician, indicating hearing loss in both ears, along with Dr. Webb's opinion that the hearing loss and tinnitus are related to noise exposure in service.

The Veteran was afforded another VA examination in May 2010.  Examination did not show hearing loss in either ear to an extent recognized as a disability for VA purposes, and the examiner opined that the current mild high frequency hearing loss occurred after service and is not due to in-service noise exposure as there were no significant threshold shifts during service and hearing was normal throughout service.

The Veteran then submitted a July 2010 examination report completed by Dr. Webb indicating hearing loss in the left ear, along with Dr. Webb's statement indicating that the hearing loss could be due to the two in-service head injuries or drinking contaminated water on base.  In that regard, the Veteran also submitted a letter from the Navy indicating the presence of certain chemicals in the drinking water at Camp Lejeune.  Then, in October 2011, he submitted medical treatise evidence indicating that one of the chemicals he was exposed to is known to cause hearing loss.

The Veteran was afforded a VA examination for traumatic brain injury (TBI) in December 2010.  After examining the Veteran and reviewing his service treatment records, the examiner stated that there is insufficient evidence to support a diagnosis of TBI and opined that the symptoms of hearing loss and tinnitus are not related to any TBI.

During the May 2012 hearing, the Veteran testified that he noticed hearing loss shortly after separation from active service and noticed tinnitus during service.

Given the above, the evidence of record is unclear as to whether the Veteran currently has a hearing loss disability and, if so, whether it is related to service.  Thus, he should be afforded another examination.  

Prior to the examination, outstanding private medical records should be obtained.  In that regard, a June 2012 letter from Dr. Webb reflects that he saw the Veteran in May 2012 and referenced an attached audiogram.  However, the audiogram that was attached is a duplicate of the July 2010 one noted above.  Thus, a copy of the May 2012 audiogram should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit a copy of the May 2012 audiogram completed by Dr. Webb or to submit an authorization form to allow VA to obtain it.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  His claims file should be available to the examiner and all indicated tests and studies should be conducted.  

Based on a full review of the record, the examiner should state whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current hearing loss and tinnitus had their onset during active service, or are in any other way causally related to active service.  The examiner should note the Veteran's report of symptoms since active service, the prior VA audiology examination reports, the VA traumatic brain injury examination report, Dr. Webb's opinions, and the evidence indicating that the Veteran was exposed to a chemical known to cause hearing loss at Camp Lejeune.

A full and complete rationale for any opinion expressed is required.  Explanations of the principles involved would be of considerable assistance.

3.  Readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

